           Case 1:21-cv-01697-CM Document 2 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN DOE,

                             Plaintiff,

                     -against-                                      21-CV-1697 (CM)

                                                       ORDER DIRECTING PAYMENT OF FEE
THE TRUSTEES OF COLUMBIA
                                                             OR IFP APPLICATION
UNIVERSITY IN THE CITY OF NEW YORK,
ET AL.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the complaint without the filing fees or an IFP application. 1 Within

thirty days of the date of this order, Plaintiff must either pay the $402.00 in fees or submit the

attached IFP application. If Plaintiff submits the IFP application, it should be labeled with docket

number 21-CV-1697 (CM). If the Court grants the IFP application, Plaintiff will be permitted to

proceed without prepayment of fees. 2 See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case




       1
         If Plaintiff paid the filing fees after submitting the complaint, this order may have
issued before a notation about payment was entered on the Court’s docket.
       2
         Plaintiff apparently seeks to proceed anonymously in this action but has not filed a
motion for leave to do so.
            Case 1:21-cv-01697-CM Document 2 Filed 02/26/21 Page 2 of 2




shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 26, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
